First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the limitations "isomers, salts or solvates, or co-crystals", “excipients, adjuvant, carrier, or diluent” or “animals” in lines 3 and 4.  However, the present specification lacks recitation/disclosure of any of the above recited terms and, thus does not provide antecedent basis for the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
paragraph, because the specification, while being enabling for isomers or salts, does not reasonably provide enablement for solvates or co-crystals.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Factors to be considered in making an enablement rejection are summarized as: 
a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in the art, g) the 
predictability or unpredictability of the art, and h) the breadth of the claims. 
Claim 1 recites "formulae 2-5 or their isomers, salts or solvates, or co-crystals".
The claims, insofar as they embrace solvates or co-crystals are not enabled.  The present specification merely mentions the Applicant’s intention to make solvates, without teaching the preparation thereof.  As stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190, 1194 (Fed.Cir. 1993): 
The specification purports to teach, with over fifty examples, the preparation of the claimed compounds ... However ... there is no evidence that such compounds exist ... [T]he examples ... do not produce the postulated compounds ... [T]here is ... no evidence that such compounds even exist. 

The same circumstance appears to be true here, i.e., there is no evidence that solvates or co-crystals of these compounds actually exist.  Hence, applicants must show that solvates or co-crystals can be made, or limit the claims accordingly.
See MPEP 2164.01(a), discussed supra, justifying the conclusion of lack of enablement commensurate with the claims.  Without guidance in the present application, undue experimentation will be required to practice Applicant’s claimed 
invention.
Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the activity of aromatase enzyme, does not reasonably provide enablement for inhibition thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in making an enablement rejection are summarized as: 
a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in the art, g) the 
predictability or unpredictability of the art, and h) the breadth of the claims. 
Briefly, the instant claim is drawn to formulae 2-5 which are steroidal-based aromatase inhibitors that reduce or inhibit the activity of aromatase enzymes.
The term “inhibit” is defined as:
inhibit
verb (used with object)
to restrain, hinder, arrest, or check (an action, impulse, etc.).
to prohibit; forbid.

In other words, the term “inhibit” does not have a limited definition in the present specification and, thus, is inclusive of complete inhibition.  However, Applicant has not demonstrated complete inhibition of the activity of aromatase enzyme in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and complete inhibition of the activity of aromatase enzymes.  

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in making an enablement rejection are summarized as: 
a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in the art, g) the 
predictability or unpredictability of the art, and h) the breadth of the claims. 
Briefly, the instant claim is drawn to formulae 2-5 for “the prevention of other diseases resulted from the over-express of aromatase enzyme”.  
The medical art teaches various treatment regimens for various diseases, such as, breast cancer, which results from the over-express of aromatase enzyme.  However, the instant claims recite “prevention” which is defined as:
prevent
verb (used with object)
to keep from occurring; avert; hinder:
to hinder or stop from doing something:
Archaic. to act ahead of; forestall.
Archaic. to precede.
Archaic. to anticipate.
In essence, the term “prevent” is deemed to be a “cure” since prevention of a disease is interpreted to mean that the disease will entirely cease to manifest after administration of the composition.  Applicant has not demonstrated prevention or curing of any of disease in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and disease prevention.  
While the Applicants might be enabled for treatment in vitro, the Applicants are not enabled for curing/preventing any disease in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually prevents or cures any disease.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 1 and 4 recite the phrase “diseases associated with the over-expression of 
aromatase enzyme” and “prevention of other diseases resulted from the over-expression of aromatase enzyme”, respectively. 
However, defining a disease(s) by its (their) underlying cause renders the scope of the intended uses indeterminate since the claim language may read on diseases not yet known to be caused by or affected by such action or in ways not yet understood.  Additionally, determining whether a given disease responds or not to such a mode of action involves much experimentation since a negative response from one patient does not mean the drug is not useful as no drug has 100% effectiveness.  Thus, what "success rate" determines if a particular compound is effective and how many patients (and dosage regimens) need to be tested.  The test for determining compliance with 35 USC 112, second paragraph, is whether Applicant has clearly defined “their” invention not what may be discovered by future research as this type of claim language clearly requires.
Claim 1 
lacks a period at the end.
the term "including" renders the claim indefinite because it is 
unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1 and 2 recite “newly developed” or “new steroidal-based”.  It is the Examiner that determines whether or not an invention is “new” based on established examination guidelines.  Thus, the term appearing in the claim is ambiguous because it is unclear what conditions, limitations, and/or guidelines Applicant is applying to the term to make a judgment about the characteristics/properties of the claimed compounds.
Claim 3 recites “synthesized by biotransformation of anti-cancer drug formestane (1) or through the chemical synthesis”.  However, the claim does not set forth the step(s) via which said biotransformation or chemical synthesis occur.
For these reasons, the skilled artisan in the art at the time of the present invention would have been unable to determine the metes and bound of the claimed invention.

Double Patenting
Claims 3 and 4 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Note:  Each of claims 2-4 are drawn to Formulae 2-5.  The recitation of properties, preparation and/or use of said formulae does not limit the scope of the claimed compounds.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628